Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 1 of 14 Pageid#: 11847
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 2 of 14 Pageid#: 11848
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 3 of 14 Pageid#: 11849
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 4 of 14 Pageid#: 11850
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 5 of 14 Pageid#: 11851
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 6 of 14 Pageid#: 11852
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 7 of 14 Pageid#: 11853
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 8 of 14 Pageid#: 11854
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 9 of 14 Pageid#: 11855
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 10 of 14 Pageid#:
                                  11856
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 11 of 14 Pageid#:
                                  11857
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 12 of 14 Pageid#:
                                  11858
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 13 of 14 Pageid#:
                                  11859
Case 3:17-cv-00072-NKM-JCH Document 808 Filed 07/16/20 Page 14 of 14 Pageid#:
                                  11860
